DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-8 are pending and are examined and claim 9 is cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  the grammar for the limitation “which can insert a finger” should be corrected to “in which a finger can be inserted”.  

Claim 2 is objected to because of the following informalities: “for finger insertion is disposed on the bottom of the sampling tube from outside” should be moved to earlier in the limitation such that it reads “for the finger to be inserted into the bottom of the sampling tube from the outside of the sampling tube”

Claim 2 is objected to because of the following informalities: the limitations “the top end of the sampling structure is a closed end with a sampling head; the opening of the sampling structure for finger insertion is disposed on the bottom of the sampling tube from outside” are redundant from Claim 1. Consider removing these limitations as these do not further limit the claim.

Claim 8 is objected to because of the following informalities: Remove space between 1.0 and cm such that it is “1.0cm” and consistent with how the other values are written.

Claim 8 is objected to because of the following informalities: Correct the grammar of the limitation “an entrance for inserting the finger at the bottom of the sampling tube is the opening on the bottom from outside and attached surround by the opening bottom of the sampling structure”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the limitation “a bottom end with opening” in lines 7 and 8 is unclear and indefinite. Is this the same or different “bottom end with opening” as “a bottom with an opening” in lines 3-4. If these are different (and appear to be as one is for the sampling tube and the sampling structure), please distinguish between the term “opening”. Clarification is required such that it is clear how the sampling tube opening actually exists if it is not opening since the opening is to the sampling structure and it is unclear how an opening could have another opening. Further, the relationship of the opening of the sampling tube and the opening of the sampling structure is unclear. How many openings are there. If there is more than one opening and for example, if there are two structures each with an opening, are both of these openings corresponding openings, openings in two different places, or overlying openings of the same size or of different size? Please clarify which structures have openings, if there is more than one opening, and how are each opening is arranged relative to the other opening.

Regarding Claim 2, the limitation “a closed end” is unclear and indefinite. “A closed end is recited in claim 1 for the sampling structure. Is this the same or different “closed end” as claim 1? Please clarify.

Regarding Claim 3, the limitation “to push a sampling head of the sampling structure back into the sampling tube” is unclear and indefinite. “A sampling head” is unclear and indefinite. This claim is dependent on claim 2. Claim 2 states “the top end of the sampling structure is a closed end with a sampling head”. Is the sampling head in claim 3 the same or different than the sampling head in claim 2? Please clarify.

Regarding Claim 3, the limitation “a sampling tube cap” is unclear and indefinite. Is this the same or different than the “a removable sampling tube cap”? Please clarify.

Regarding Claim 5, the limitation “a closed end structure” is unclear and indefinite. “A closed end is recited in claim 1 for the sampling structure. Is this the same or different “closed end” as claim 1? Please clarify.

Regarding Claim 7, the limitation “an opening” in “the sampling tube is a tube structure comprising an opened top and the bottom with an opening” is unclear and indefinite. Please clarify if this is the same or different opening as “a sampling tube comprising a bottom with an opening”.

Regarding Claim 7, the limitation “a closed end structure” is unclear and indefinite. “A closed end is recited in claim 1 for the sampling structure. Is this the same or different “closed end” as claim 1? Please clarify.

Regarding Claims 7 and 8, the limitation “attached surround by the opening bottom of the sampling structure” is unclear and indefinite. What is attached? What is surrounding the opening at the bottom of the sampling structure? Please clarify.

Regarding Claim 8, the limitation “the bottom with an opening” is unclear and indefinite. “An opening” is previously recited in claim 1 and claim 8 is dependent on 

Regarding Claim 8, the limitation “a closed end structure” is unclear and indefinite. “A closed end is recited in claim 1 for the sampling structure. Is this the same or different “closed end” as claim 1? Please clarify.

Claims 2-6 are rejected by virtue of being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-8 are rejected under 112b but would be allowable if rewritten to address all of the clarity issues. 

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  a sampling tube comprising a bottom with an opening; and a sampling structure disposed inside the sampling tube, wherein the sampling structure is attached to the bottom of the sampling tube, and the sampling structure comprises a closed top end, a bottom end with opening and a stretchable soft body, which can insert a finger from the opening of the bottom outside the sampling tube and push forward and stretch the closed top end of the sampling structure to beyond the sampling tube.

Response to Arguments


Applicant’s arguments, see page 6, filed 12/23/21, with respect to the 112b rejection have been fully considered and are persuasive.  The previous 112b rejection has been withdrawn. However, the examiner notes there are additional 112b rejections in this Office action as noted above.

Applicant’s arguments, see page 6, filed 12/23/21, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claim 9 has been withdrawn since claim 9 has been cancelled. 

Applicant’s arguments, see pages 7-10, filed 12/23/21, with respect to claim(s) rejected under 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

First, Applicant argues on page 7 that claim 1 has a structure different than the prior art of Brueckner. 1) The fecal sampling device includes a sampling structure disposed inside the sampling tube. 2) The sampling structure has a closed top end. 3) 
In response, the examiner agrees with Applicant’s arguments that the amendments overcome the previously cited prior art of modified Brueckner. The examiner notes there are additional claim objections and 112b rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798